Name: Council Directive 88/380/EEC of 13 June 1988 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC, 70/457/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed and on the common catalogue of varieties of agricultural plant species
 Type: Directive
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1988-07-16

 Avis juridique important|31988L0380Council Directive 88/380/EEC of 13 June 1988 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC, 70/457/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed and on the common catalogue of varieties of agricultural plant species Official Journal L 187 , 16/07/1988 P. 0031 - 0048 Finnish special edition: Chapter 3 Volume 26 P. 0251 Swedish special edition: Chapter 3 Volume 26 P. 0251 COUNCIL DIRECTIVE of 13 June 1988 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC, 70/457/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed and on the common catalogue of varieties of agricultural plant species (88/380/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, for the reasons given below, the following Directives on the marketing of seed and propagating material should be amended:- Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (3), as last amended by Directive 88/95/EEC (4),- Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (5), as last amended by Directive 87/480/EEC (6),- Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (7), as last amended by Directive 87/120/EEC (8),- Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (9), as last amended by Directive 87/374/EEC (10),- Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (11), as last amended by Directive 87/480/EEC,- Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (12), as last amended by Directive 86/155/EEC (13),- Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (14), as last amended by Directive 87/481/EEC (15);Whereas, owing to their increased importance in the Community, rescue grass, Alaska brome-grass, California bluebell, triticale, Chinese cabbage and industrial chicory should be included in the scope of the Directives; whereas, for the same reason, hybrid varieties of certain additional cereal species and sunflower should also be included in the scope of the Directives; whereas the conditions to be satisfied by the crop and by the seed of those species and variety types should be in conformity with the schemes for seed moving in international trade laid down by the Organization for Economic Cooperation and Development (OECD), except for cross-pollinating varieties of triticale and hybrid varieties of certain additional cereal species, where the OECD has not yet adopted such conditions;Whereas it seems advisable, on the one hand, to revise certain provisions in order to facilitate the reproduction of seed in Member States other than that of origin and, on the other hand, to provide for Community measures to ensure the identity of that seed marketed as grown for processing;Whereas it seems advisable that additional periods should be granted to Member States to allow seed of self-pollinating cereal species which has not been the subject of an official field inspection to be certified officially under certain conditions and to permit the marketing of specific varieties of rye not satisfying certain conditions laid down in Annex II to Directive 66/402/EEC, in order that the necessary experience for a more general and definitive solution may be acquired, in particular, with regard to rye, in the light of information to be supplied by the United Kingdom;Whereas it seems advisable that, for the purpose of seeking improved alternative solutions to certain elements of the certification schemes adopted under the Directives, temporary experiments under specific conditions should be organized; whereas, therefore, a legal basis to that effect should be introduced;Whereas the provisions on the information required for the official label in respect of species and variety names should be improved with the aim of providing better information for seed users and facilitating intra-Community trade;Whereas it should be ensured that the suppliers' labels required under national provisions are drawn up in such a way that they cannot be confused with the official labels;Whereas it is desirable to make it easier for Member States to exclude seed of cereal species or oil and fibre plant species of low economic importance from the scope of Directives 66/402/EEC and 69/208/EEC;Whereas, in the case of Directive 70/458/EEC, certain provisions on varieties of vegetable species should be adapted in such a manner as to permit current developments to be taken into account in the process of renewal of the official acceptance of certain varieties;Whereas, as a general rule, the conditions in respect of the value of a variety for cultivation or use should not be required for the acceptance of varieties (inbred lines, hybrids) which are intended solely as components for hybrid varieties;Whereas it should be possible to require the suitability for specific purposes of varieties of grasses not intended for the production of fodder plants to be shown;Whereas applications by the Hellenic Republic to be authorized to prohibit the marketing in all or part of its territory of seed or propagating material of certain varieties listed in the Common Catalogue of Varieties of Agricultural Plant Species or the Common Catalogue of Varieties of Vegetable Species should be taken into consideration in order to permit the Hellenic Republic to complete the adaptation of its seed and propagating material production and marketing to the Community requirements relating to the common catalogues;Whereas it is useful to clarify certain provisions of the abovementioned Directives;Whereas it is appropriate to postpone the date of implementation of the amendments already made to the abovementioned Directives by Council Directive 86/155/EEC and Commission Directive 86/320/EEC so as to bring the date into conformity with the main date of implementation of this Directive,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 66/400/EEC is hereby amended as follows: 1. in Article 2 (1) (E), '(bb)' is replaced by '(aa) (a) and (bb)'; 2. the following paragraph is inserted in Article 2:'1a. The different types of varieties, including the components, eligible for certification under the provisions of this Directive, may be specified and defined in accordance with the procedure laid down in Article 21.'; 3. former Article 12 becomes Article 12 (1); 4. the following paragraph is added in Article 12:'2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 11 (1).'; 5. the following Article 13a is inserted:'Article 13aFor the purpose of seeking improved alternatives to certain elements of the certification scheme adopted under this Directive, it may be decided to organize temporary experiments under specified conditions at Community level in accordance with the provisions laid down in Article 21.In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.'; 6. in Article 14 (2) (c), '(bb)' is replaced by '(aa) (a) and (bb)'; 7. the fifth and sixth indents of Article 14 (3) (c) are replaced by the following:'- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both; indication whether sugar beet or fodder beet,'- variety, indicated at least in roman characters,'; 8. Article 15 is replaced by the following:'Article 151. Member States shall provide that beet seed- which has been produced directly from basic seed officially certified in one or more Member Statesor in a third country which has been granted equivalence under Article 16 (1) (b), and- which has been harvested in another Member State,shall, on request and without prejudice to the provisions of Directive 70/457/EEC, be officially certified as certified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I (A) for the relevant category and if official examination has shown that the conditions laid down in Annex I (B) for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generationsprior to basic seed, Member States may also authorize official certification as basic seed, if the conditions laid down for that category are satisfied.2. Beet seed which has been harvested in another Member State, and which is intended for certification in accordance with the provisions laid down in paragraph 1, shall- be packed and labelled with an official label satisfying the conditions laid down in Annex IV (A) and (B), in accordance with the provisions laid down in Article 10 (1), and- be accompanied by an official document satisfying the conditions laid down in Annex IV (C).3. The Member States shall also provide that beet seed- which has been produced directly from basic seed officially certified in one or more Member States or in a third country which has been granted equivalence under Article 16 (1) (b), and- which has been harvested in a third country,shall, on request, be officially certified as certified seed in any of those Member States where the basic seed was either produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 16 (1) (a) for the relevant category, and if official examination has shown that the conditions laid down in Annex I (B) for the same category are satisfied. Other Member States may also authorize official certification of such seed.'; 9. Annex III (A) (I) (4) is replaced by the following:'4. Species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both; indication whether sugar beet or fodder beet';10. the following is added to Annex III (A) (I) (5):'indicated at least in roman characters.';11. Annex III (B) (6) is replaced by the following:'6. Species, indicated at last in roman characters; indication whether sugar beet of fodder beet,';12. the following is added to Annex III (B) (7):'indicated at least in roman characters,';13. the following Annex is added:'ANNEX IVLabel and document provided in the case of seed not finally certified, harvested in another Member State A. Information required for the label- authority responsible for field inspection and Member State or their initials,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both; indication whether sugar beet or fodder beet,- variety, indicated at least in roman characters,- category,- field or lot reference number,- declared net or gross weight,- the words "seed not finally certified''. B. Colour of the labelThe label shall be grey. C. Information required for the document- authority issuing the document,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both; indication whether sugar beet or fodder beet,- variety, indicated at least in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field or lot reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harvested and number of packages,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.'Article 2Directive 66/401/EEC is hereby amended as follows: 1. in Article 2 (1) (A) (a), 'Bromus catharticusVahlRescue grass'Bromus sitchensis Trin.Alaska brome-grass'is inserted after'Arrhenatherum elatius(L.) P. Beau. ex J. S. and K. B. Presl.Tall oatgrass'and in Article 2 (1) (A) (c),'Phacelia tanacetifoliaBenth.California bluebell'is inserted after'Brassica oleracea L.convar. acephala (DC)Alef. var. medullosaThell + var. viridis L.Fodder kale'; 2. in Article 2 (1a) of the English version, 'descriptions' is replaced by 'names'; 3. former Article 2 (1b) and (1c) become 2 (1c) and (1d) respectively; 4. the following paragraph is inserted in Article 2:'1b. The different types of varieties, including the components, eligible for certification under this Directive may be specified and defined in accordance with the procedure laid down in Article 21.'; 5. former Article 11 becomes Article 11 (1); 6. the following paragraph is added in Article 11:'2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 10 (1).'; 7. the following Article 13a is inserted:'Article 13aFor the purpose of seeking improved alternatives to certain elements of the certification scheme adopted under this Directive, it may be decided to organize temporary experiments under specified conditions at Community level in accordance with the procedure laid down in Article 21.In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.'; 8. the fifth and sixth indents of Article 14 (3) (c) are replaced by the following:'- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,'- variety, indicated at least in roman characters,'; 9. the following sentence is added to Article 14 (3):'In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';10. Article 15 is replaced by the following:'Article 151. The Member States shall provide that fodder plant seed- which has been produced directly from basic seed or certified seed officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 16 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in another Member State,shall, on request and without prejudice to the provisions of Directive 70/457/EEC, be officially certified as certified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I for the relevant category and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generations prior to basic seed, Member States may also authorize official certification as basic seed, if the conditions laid down for that category are satisfied.2. Fodder plant seed which has been harvested in another Member State, and which is intended for certification in accordance with the provisions laid down in paragraph 1, shall:- be packed and labelled with an official label satisfying the conditions laid down in Annex V (A) and (B), in acordance with the provisions laid down in Article 9 (1), and- be accompanied by an official document satisfying the conditions laid down in Annex V (C).3. The Member States shall also provide that fodder plant seed- which has been produced directly from basic seed or certified seed officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 16 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in a third country,shall, on request, be officially certified as certified seed in any of those Member States where the basic seed or certified seed referred to above was either produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 16 (1) (a) for the relevant category, and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied. Other Member States may also authorize official certification of such seed.';11. in Annex I (2) in the first column of the table, 'Phacelia tanacetifolia' is inserted each time after 'Brassica spp.';12. in the second sentence of the French version of Annex I (3) 'la variÃ ©tÃ ©' is replaced by 'l'espÃ ¨ce';13. in the heading of column 4 of the French version of Annex II (I) (2) (A), 'animale' is replaced by 'minimale';14. in Annex II (I) (2) (A) the following are inserted after 'Arrhenatherum elatius' and 'Brassica oleracea convar. acephala', respectively:>TABLE>15. in Annex II (II) (2) (A) the following are inserted after 'Arrhenatherum elatius' and 'Brassica oleracea convar. acephala', respectively:>TABLE>16. in Annex III the following are inserted after 'Arrhenatherum elatius' and 'Brassica oleracea convar. acephala', respectively:>TABLE>17. the following is added to Annex IV (A) (I) (a) (4):'indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,';18. the following sentence shall be added to Annex IV (A) (I) (a):'In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limitedperiods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';19. the following is added to Annex IV (A) (I) (a) (5):'indicated at least in roman characters,';20. the following is added to Annex IV (A) (I) (b) (5):'indicated at least under its botanical name, which maybe given in abridged form and without the authorities' names, in roman characters';21. the following is added to Annex IV (A) (I) (b):'In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';22. the following is added to Annex IV (A) (I) (c) (4) after 'shown by species and, where appropriate, by variety':'both indicated at least in roman characters;23. in the last sentence of the Italian version of Annex IV (A) (I) (c) (4), 'al fornitore' is replaced by 'all'acquirente';24. the following is added to Annex IV (B) (a) (6):'indicated at least in roman characters,';25. the following is added to Annex IV (B) (a) (7):'indicated at least in roman characters,';26. the following is added to Annex IV (B) (b) (6):'indicated at least in roman characters,';27. the following is added to Annex IV (B) (c) (11) after 'shown by species and, where appropriate, by variety':'both indicated at least in roman characters;28. the following Annex is added:'ANNEX VLabel and document provided in the case of seed not finally certified, harvested in another Member StateA. Information required for the label- authority responsible for field inspection and Member States or their initials,- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,- variety, indicated at least in roman characters,- category,- field or lot reference number,- declared net or gross weight,- the words ''seed not finally certified''.In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.B. Colour of the labelThe label shall be grey.C. Information required for the document- authority issuing the document,- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities names, in roman characters,- variety, indicated at least in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field or lot reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harvested and number of packages,- number of generations after basic seed, in the case of certified seed,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.'Article 3Directive 66/402/EEC is hereby amended as follows: 1. in Article 2 (1) (A),'X Triticosecale Wittm.Triticale'are inserted after'Sorghum sudanense (Piper) StapfSudan grass'; 2. in Article 2 (1) (A) of the German version, in the line 'Phalaris canariensis L', 'Kanariensaat' is replaced by 'Kanariengras': 3. in Article 2 (1) (C) the introductory words are replaced by:'C. Basic seed (oats, barley, rice, canary grass, rye triticale, wheat, durum wheat and spelt wheat, other than hybrids in each case): seed'; 4. the following is added in Article 2 (1):'Ca. Basic seed (hybrids of oats, barley, rice, wheat, durum wheat and spelt wheat):(a) which is intended for the production of hybrids;(b) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed; and(c) which has been found by official examination to satisfy the abovementioned conditions.'; 5. in Article 2 (1) (E) the introductory words are replaced by the following:'E. Certified seed (canary grass and rye, other than hybrids in each case, sorghum, Sudan grass, maize and hybrids of oats, barley, rice, wheat, durum wheat and spelt wheat): seed; 6. in Article 2 (1) (F), the introductory words are replaced by the following:'F. Certified seed of the first generation (oats, barley, rice, triticale, wheat, durum wheat and spelt wheat, other than hybrids in each case): seed'; 7. in Article 2 (1) (G), the introductory words are replaced by the following:'G. Certified seed of the second generation (oats, barley, rice, triticale, wheat, durum wheat and spelt wheat, other than hybrids in each case): seed'; 8. in Article 2 (1a) of the English version, 'descriptions' is replaced by 'name'; 9. former Article 2 (1b) and (1c) become Article 2 (1d) and (1e) respectively;10. the following paragraphs are inserted in Article 2:1b. Amendments to be made to paragraph 1 (C) (Ca), (E), (F) and (G) for the purpose of including hybrids of canary grass, rye and triticale in the scope of this Directive shall be adopted in accordance with the procedure laid down in Article 21.1c. The different types of varieties, including the components, eligible for certification under the provisions of this Directive, may be specified and defined in accordance with the procedure laid down in Article 21. In accordance with the same procedure the definitions in paragraph 1 (B) shall be adapted accordingly.';11. in Article 2 (1) (c), '30 June 1982' is replaced by '30 June 1987' and the second indent is deleted;12. in Article 2 (2) (d), '31 December 1982' is replaced by '30 June 1989';13. the following paragraph is added to Article 4:'3. In the case of triticale seed intend for marketing in their own territory, Member States may reduce to 80 % the minimum germination required under Annex II. If, in such cases, triticale seed does not satisfy the conditions laid down in Annex II in respect of germination, this fact, and the fact that the seed is for marketing only in the territory of the Member State concerned, shall be stated on the label.';14. former Article 11 becomes Article 11 (1);15. the following paragraph is added to Article 11:'2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 10 (1).';16. the following Article 13a is inserted:'Article 13aFor the purpose of seeking improved alternatives to certain elements of the certification scheme adopted under this Directive, it may be decided to organize temporary experiments under specified conditions at Community level in accordance with the procedure laid down in Article 21.In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.';17. in Article 14 (2) (a), ', triticale' is added after 'rice';18. the fifth and sixth indents of Article 14 (3) (c) are replaced by the following:'- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,'- variety, indicated at least in roman characters,';19. the following is added to Article 14 (3):'In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect ofindividual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';20. Article 15 is replaced by the following:'Article 151. The Member States shall provide that cereal seed- which has been produced directly from basic seed or certified seed of the first generation officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 16 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in another Member State,shall, on request and without prejudice to the provisions of Directive 70/457/EEC, be officially certified as certified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I for the relevant category and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generations prior to basic seed, Member States may also authorize official certification as basic seed, if the conditions laid down for that category are satisfied.2. Cereal seed which has been harvested in another Member State, and which is intended for certification in accordance with the provisions laid down in paragraph 1, shall- be packed and labelled with an official label satisfying the conditions laid down in Annex V (A) and (B), in accordance with the provisions laid down in Article 9 (1), and- be accompanied by an official document satisfying the conditions laid down in Annex V (C).3. The Member States shall also provide that cereal seed- which has been produced directly from basic seed or certified seed of the first generation officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 16 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in a third country,shall, on request, be officially certified as certified seed in any of those Member States where the basicseed was either produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 16 (1) (a) for the relevant category, and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied. Other Member States may also authorize official certification of such seed.';21. The following Article 21b is inserted:'Article 21bAmendments to be made to the content of the Annexes in order to establish the conditions to be satisfied by the crop and the seed of hybrids of oats, barley, rice, wheat, durum wheat, spelt wheat and other species for which hybrids are included in the scope of this Directive pursuant to Article 2 (1b) and the conditions to be satisfied by the crop and the seed of cross-pollinating varieties of triticale shall be adopted according to the procedure laid down in Article 21.';22. in Article 22, 'Annex II (2)' is replaced by 'Annex II (3)';23. Article 23a is replaced by the following Article:'Article 23aUpon application by a Member State, which will be dealt with as provided in Article 21, that State may be wholly or partially released from the obligation to apply the provisions of this Directive, with the exception of Article 14 (1):(a) in respect of the following species:- canary grass,- sorghum,- Sudan grass;(b) in respect of other species which are not normally reproduced or marketed in its territory.';24. in the table in Annex I (2) the following is inserted before 'Zea mays':'Triticosecale, self-pollinating varieties- for the production of basic seed50 m- for the production of certified seed20 m';25. in Annex I (5) (B) (a), 'Triticosecale' is inserted after 'Phalaris canariensis';26. in the French version of Annex I (5) (B) (b), '3' is replaced by '1' and '1' by '3';27. in Annex II (1) (A) 'other than hybrids in each case' is inserted after 'Triticum spelta,';28. the following is inserted after Annex II (1) (A):'Aa Self-pollinating varieties of Triticosecale>TABLE>The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I.';29. in Annex II (2) (A), the following is inserted after 'Sorghum spp.':>TABLE>30. In Annex III, ',Triticosecale' is inserted after 'Secale cereale',31. the following is added to Annex IV (A) (a) (4):,indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters';32. the following sentence is added to Annex IV (A) (a):'In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';33. Annex IV (A) (a) (5) is replaced by the following:'Variety, indicated at least in roman characters';34. Annex IV (A) (a) (9) is replaced by the following:'9. In the case of varieties which are hybrids or inbred lines: for basic seed where the hybrid or inbred line to which the seed belongs has been officially accepted under Directive 70/457/EEC:the name of this component, under which it has been officially accepted, with or without reference to the final variety, accompanied, in the case of hybrids or inbred lines which are intended solely as components for final varieties, by the word ''component'',- for basic seed in other cases:the name of the component to which the basic seed belongs, which may be given in code form, accompanied by a reference to the final variety, with or without reference to its function (male or female), and accompanied by the word ''component'',- for certified seed:the name of the variety to which the seed belongs, accompanied by the word ''hybrid''.';35. in Annex IV (A) (b) (1), 'or varieties' is inserted after 'species';36. the following is added to Annex IV (A) (b) (4):'; the names of the species and of the varieties shall be indicted at least in roman characters.';37. the following Annex is added:ANNEX VLabel and document provided in the case of seed not finally certified, harvested in another Member StateA. Information required for the label- authority responsible for field inspection and Member State or their initials,- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,- variety, indicated at least in roman characters; in the case of varieties (inbred lines, hybrids), which are intended solely as components for hybrid varieties, the word ''component'' shall be added,- category,- in the case of hybrid varieties the word ''hybrid'',- declared net or gross weight,- the words ''seed not finally certified''.In accordance with the procedure laid down in Article 21, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.'B. Colour of the labelThe label shall be grey.C. Information required for the document- authority issuing the document,- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field or lot reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harveted and number of packages,- number of generations after basic seed, in the cass of certified seed,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.'Article 4Directive 66/403/EEC is hereby amended as follows:1. former Article 11 becomes Article 11 (1);2. the following paragraph is added to Article 11:'2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 10 (1).';3. the fourth and fifth indents of Article 13 (4) (c) are replaced by the following:'- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both,'- variety, indicated at least in roman characters,';4. the following is added to Annex III (A) (4):', indicated at least in roman characters'.Article 5Directive 69/208/EEC is hereby amended as follows: 1. in Article 2 (1) (B), '(varieties other than hybrids of sunflower)' is inserted after 'Basic seed'; 2. the following is inserted after Article 2 (1) (B):''Ba. Basic seed (hybrids of sunflower):1. Basic seed of inbred lines: seed(a) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed; and(b) which has been found by official examination to satisfy the abovementioned conditions.2. Basic seed of simple hybrids: seed(a) which is intended for the production of three-way-cross hybrids or double-cross hybrids;(b) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annexes I and II for basic seed; and(c) which has been found by official examination to satisfy the abovementioned conditions.'; 3. in Article 2 (1a) of the English version, 'descriptions' is replaced by 'names'; 4. former Article 2 (1b) becomes 2 (1c); 5. the following paragraph is inserted in Article 2:'1b. The different types of varieties, including the components, eligible for certification under the provisions of this Directive may be specified and defined in accordance with the procedure laid down in Article 20.'; 6. in Article 2 (2) (b) of the English version, 'or linseed' is inserted after 'flax'; 7. former Article 11 becomes Article 11 (1); 8. the following paragraph is added to Article 11:'2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 10 (1).'; 9. the following Article 12a is inserted:'Article 12aFor the purpose of seeking improved alternatives to certain elements of the certification scheme adopted under this Directive, it may be decided to organize temporary experiments under specified conditions at Community level in accordance with the procedure laid down in Article 21.In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.';10. the fifth and sixth indents of Article 13 (3) (c) are replaced by the following:'- species, indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters,'- variety, indicated at least in roman characters,';11. the following sentence is added to Article 13 (3):'In accordance with the procedure laid down in Article 20, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods, where it has been established that the disadvantages of the implementation outweigh the advantages expected for the marketing of seed.';12. Article 14 is replaced by the following:'Article 141. Member States shall provide that seed of oil and fibre plants- which has been produced directly from basic seed or certified seed of the first generation officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 15 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in another Member State,shall, on request and without prejudice to the provisions of Directive 70/457/EEC, be officially certified ascertified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I for the relevant category and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generations prior to basic seed, Member States may also authorize official certification as basic seed, if the conditions laid down for that category are satisfied.2. Seed of oil and fibre plants which has been harvested in another Member State, and which is intended for certification in accordance with the provisions laid down in paragraph 1, shall:- be packed and labelled with an official label satisfying the conditions laid down in Annex V (A) and (B), in accordance with the provisions laid down in Article 9 (1), and- be accompanied by an official document satisfying the conditions laid down in Annex V (c).3. The Member States shall also provide that seed of oil and fibre plants- which has been produced directly from basic seed or certified seed of the first generation officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 15 (1) (b), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in a third country,shall, on request, be officially certified as certified seed in any of those Member States where the basic seed was either produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 15 (1) (a) for the relevant category and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied. Other Member States may also authorize official certification of such seed.';13. Article 22 is replaced by the following:'Article 22Upon application by a Member State, which will be dealt with as provided in Article 20, that State may be wholly or partially released from the obligation to apply the provisions of this Directive, with the exception of Article 13 (1):(a) in respect of the following species:- Safflower;(b) in respect of other species which are not normally reproduced or marketed in its territory.';14. in the first paragraph of the table in Annex I (2), 'Helianthus annuus' is deleted;15. in the table in Annex I (2) the following is added:>TABLE>16. Annex I (3) is replaced by the following:'3. The crop shall have sufficient varietal identity and varietal purity or, in the case of a crop of an inbred line of Helianthus annuus, sufficient identity and purity as regards its characteristics.For the production of seed of hybrid varieties of Helianthus annuus, the abovementioned provisions shall also apply to the characteristics of the components, including male sterility or fertility restoration.In particular, crops of Brassica juncea, Brassica nigra, Cannabis sativa, Carthamus tinctorius, Carum carvi, Gossypium spp. and hybrids of Helianthus annuus shall conform to the following standards or other conditions:A. Brassica juncea, Brassica nigra, Cannabis sativa, Carthamus tinctorius, Carum carvi and Gossypium spp.:The number of plants of the crop species which are recognizable as obviously not being true to the variety shall not exceed:- one per 30 m ² for the production of basic seed,- one per 10 m ² for the production of certified seed.B. Hybrids of Helianthus annuus:(a) the percentage by number of plants which are recognizable as obviously not being true to the inbred line or to the component shall not exceed: (aa) for the production of basic seed:i(i) inbred lines0,2(ii) simple hybrids- male parent, plants which have shed pollen while 2 % or more of the female plants have receptive flowers0,2- female parent0,5(bb) for the production of certified seed:- male component, plants which have shed pollen while 5 % or more of the female plants have receptive flowers0,5- female component1,0(b) the following other standards or conditions shall be satisfied for the production of seed of hybrid varieties:(aa) sufficient pollen shall be shed by the plants of the male component while the plants of the female component are in flower;(bb) where the female component plants have receptive stigmas, the percentage by number of female component plants which have shed pollen or are shedding pollen shall not exceed 0,5;(cc) for the production of basic seed the total percentage by number of plants of the female component which are recognizable as obviously not being true to the component and which have shed pollen or are shedding pollen shall not exceed 0,5;(dd) where the condition laid down in Annex II (I) (1a) cannot be satisfied, the following condition shall be satisfied: a male-sterile component shall be used to produce certified seed by using a male component which contains a specific restorer line or lines so that at least one-third of the plants grown from the resulting hybrid will produce pollen which appears normal in all respects.';17. Annex I (5) (B) is replaced by the following:'B. In cases other than crops of hybrids of sunflower there shall be at least one field inspection. In the case of hybrids of sunflower there shall be at least two field inspections.;18. the following is inserted after Annex II (1):'1a. Where the condition laid down in Annex I (3) (B) (b) (dd) cannot be satisfied, the following condition shall be met: where for the production of certified seed of hybrids of sunflower a female male-sterile component and a male component which does not restore male fertility have been used, the seed produced by the male-sterile parent shall be blended with seed produced by the fully fertile seed parent. The ratio of male-sterile parent seed to male-fertile parent shall not exceed two to one.';19. the following is added to Annex IV (A) (a) (5):', indicated at least under its botanical name, which may be given in abridged form and without the authorities'names, in roman characters.'20. the following is added to Annex IV (A) (a):'In accordance with the procedure laid down in Article 20, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';21. the following is added to Annex IV (A) (a) (6):', indicated at least in roman characters';22. the following is inserted after Annex IV (A) (a) (10):'10a. In the case of varieties which are hybrids or inbred lines:- for basic seed where the hybrid or inbredline to which the seed belongs has beenofficially accepted under Council Directive 70/457/EEC:the name of this component, under which it has been officially accepted, with or without referenceto the final variety, accompanied, in the case of hybrids or inbred lines which are inended solely as components for final varieties, by the word ''component'',- for basic seed in other cases:the name of the component to which the basic seed belongs, which may be given in code form, accompanied by a reference to the final variety, with or without reference to its function (male or female), and accompanied by the word ''component'',- for certified seed:the name of the variety to which the seed belongs, accompanied by the word ''hybrid''.';23. the following is added to Annex IV (A) (b) (6):', indicated at least under its botanical name, which may be given in abridged form and without the authorities' names, in roman characters.';24. the following sentence is added to Annex IV (A) (b):'In accordance with the procedure laid down in Article 20, Member States may be released from the requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.';25. the following Annex is added:'ANNEX VLabel and document provided in the case of seed not finally certified, harvested in another Member StateA. Information required for the label- authority responsible for field inspection and Member State or their initials,- species, indicated at least under its botanical name, which may be given in abridged formand without the authorities' names, in Roman characters,- variety, indicated at least in roman characters; in the case of varieties (inbred lines, hybrids), which are intended solely as components for hybrid varieties, the word ''component'' shall be added,- category,- in the case of hybrid varieties, the word ''hybrid'',- field or lot reference number,- declared net or gross weight,- the words ''seed not finally certified''.In accordance with the procedure laid down in Article 20, Member States may be released fromthe requirement to indicate the botanical name in respect of individual species and, where appropriate, for limited periods where it hasbeen established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed.B. Colour of the labelThe label shall be grey.C. Information required for the document- authority issuing the document- species, indicated at least under its botanical name, which may be given in abridged formand without the authorities' names, in roman characters,- variety, indicated at least in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field lot or reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harvested and number of packages,- number of generations after basic seed, in the case of certified seed,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.'Article 6Directive 70/457/EEC is hereby amended as follows:1. the following paragraph is inserted in Article 3:'1. In the case of varieties (inbred lines, hybrids) which are intended solely as components for final varieties, the provisions of paragraph 1 apply only to the extent that the seeds which belong to them are to be marketed under their names.After 1 July 1992, the conditions under which the provisions of paragraph 1 shall apply also to other component varieties may be determined in accordance with the procedure laid down in Article 23. In the mean time, in the case of cereals other than maize,Member States may themselves apply those provisions to other component varieties in respect of seed intended for certification in their territories.Component varieties shall be indicated as such.';2. the following is added to Article 4 (2):'(c) for the acceptance of varieties (inbred lines, hybrids) which are intended solely as components for hybrid varieties satisfying the requirements of paragraph 1.'3. the following paragraph is added to Article 4:'3. In the case of varieties to which paragraph 2 (a) applies, it may be decided, in accordance with the procedure laid down in Article 23, and to the extent that this is justified in the interest of free circulation of seed within the Community, that the varieties have to be shown by appropriate examination to be suitable for the purpose for which they are declared to be intended. In such cases, the conditions for the examination shall be determined.';4. the following sentence is inserted in Article 10 (2) after the first sentence:'This provision shall not apply in the case of varieties (inbred lines, hybrids) which are intended solely as components for final varieties.';5. the following is added to Article 15 (2):'With regard to Greece and in respect of varieties which have been accepted before 1 January 1986 in one or more of the other Member States and which have never been allowed for marketing in Greece before that date, applications submitted by that Member State not later than 31 December 1986 shall be taken into consideration, without prejudice to the provisions laid down in paragraph 1, provided that the applications are made on the grounds referred to in paragraph 3 (c), first alternative.';6. the following is added to Article 15 (7):'With regard to Greece and in respect of applications submitted by that Member State not later than 31 December 1985 and made on the grounds referred to in paragraph 3 (c), second alternative, the period provided for in paragraph 1 may be extended to 30 June 1989.'Article 7Directive 70/458/EEC is hereby amended as follows: 1. In Article 2 (1) (A), 'Brassica pekinensi(Lour.) Rupr.is inserted after'Brassica oleracea L.convar. acephala (DC)Alef var. gongylodesChinese cabbage'Kohlrabi''chicory' is replaced by 'Witloof chicory, large-leaved chicory(Italian chicory)',and'Cichorium intybus L.(partim)Industrial chicory'is inserted after'Cichorium intybus L.(partim)Witloof chicory, large-leaved chicory(Italian chicory)' 2. in Article 2 (1a) of the English version, 'descriptions' is replaced by 'names'; 3. former Article 2 (1b) becomes Article 2 (1c); 4. the following paragraph is inserted in Article 2:'1b. The different types of varieties, including the components, may be specified and defined in accordance with the procedure laid down in Article 40.'; 5. the following subparagraph is added to Article 4:'In the case of industrial chicory, the variety must be of satisfactory value for cultivation and use.'; 6. the following sentence is inserted in Article 9 (3) after the first sentence:'With regard to Greece, the dates of 30 June 1975 and 1 July 1972 referred to above shall be replaced by the dates 31 December 1988 and 1 January 1986 respectively.'; 7. the following is added to Article 10 (2):'In the case of varieties which are derived from varieties whose official acceptance has been determined pursuant to Article 13 (3), second and fourth sentences, and which have been accepted in one or more Member States as a result of the official measures referred to in that provision, it may be decided, in accordance with the procedure laid down in Article 40, that all Member States of acceptance shall ensure that the varieties bear names determined under the same procedure and complying with the above principles.'; 8. the following is added to Article 13 (2):'In the case of varieties referred to in the second sentence of Article 12 (1) the acceptance may only be renewed where, without prejudice to the provisions of Article 37, the name of the person or persons responsible for the maintenance has been officially registered and published in accordance with the provisions of Article 10 (1).'; 9. the following is added to Article 13 (3):'In the case of varieties for which acceptance has been granted before 1 July 1972, the period mentioned in the second sentence of paragraph 1 may be extended, in accordance with the procedure laid down in Article 40, until 30 June 1990 at the latest for individual varieties, where official measures organized on a Community basis have been taken before 1 July 1982 in order to ensure that the conditions for the renewal of their acceptance or for the acceptance of varieties derived from them are met.With regard to Denmark, Ireland and the United Kingdom, the date 1 July 1972 referred to above shall be replaced by the date 1 January 1973.With regard to Greece, Spain and Portugal, the expiry of the acceptance period for certain varieties for which acceptance has been granted in those Member States before 1 January 1986 may, at the request of those Member States, also be fixed for 30 June 1990, in accordance with the procedure laid down in Article 40, and the varieties concerned may be included in the aforementioned official measures organized on a Community basis.';10. the following is added to Article 16:'5. With regard to Greece and in respect of varieties which have been accepted before 1 January 1986 in one or more of the other Member States and which have never been allowed for marketing in Greece before that date, the period provided for in paragraph 2 shall expire on 31 December 1988.';11. Article 20 (1) is replaced by the following:'1. The Member states shall provide that seed of industrial chicory may not be placed on the market unless it has been officially certified as "basic seed'' or "certified seed'' and unless it satisfies the conditions laid down in Annex II.1a. The Member States shall provide that seed of other vegetable species may not be placed on the market unless it has been officially certified as "basic seed'' or "certified seed'', or is standard seed, and unless it satisfies the conditions laid down in Annex II.';12. Article 26 (2) is replaced by the following:'2. In the case of varieties which are widely known on 1 July 1970, reference may also be made on the label to any maintenance of the variety which has been or will be declared in accordance with the provisions of Article 37 (2). It shall be prohibited to refer to any special properties which might be connected with such maintenance. With regard to Denmark, Ireland and the United Kingdom, the date 1 July 1970 referred to above shall be replaced by 1 January 1973. With regard to Spain, it shall be replaced by 1 March 1986.This reference shall follow the varietal name, from which it shall be clearly separated, preferably by means of a dash. It shall not be given greater prominence than the varietal name.After a date to be determined before 1 July 1992 in accordance with the procedure laid down in Article 40, only maintenances declared before the date so determined may be referred to on the label.';13. in Article 26, paragraph 3 becomes paragraph 1b and the following is added:'Save in the case of small packages of standard seed up to a maximum net weight of 100 grams, the information prescribed or authorized under this provision shall be kept clearly separate from any other information given on the label or the package, including that provided for in Article 28.After 30 June 1992 it may be decided, in accordance with the procedure laid down in Article 40, that small packages of standard seed up to a maximum net weight of 100 grams should be subjected to this requirement or that the information prescribed or authorized be distinct in some other way from any other information if the distinctive feature is expressly declared as such on the label or package.';14. former Article 28 becomes Article 28 (1);15. the following paragraph is added to Article 28:'2. In the case of basic and certified seed the label or the printing referred to under paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 26 (1).';16. the following Article 29a is inserted:'Article 29aFor the purpose of seeking improved alternatives to certain elements of the certification scheme adopted under this Directive, it may be decided to organize temporary experiments under specified conditions at Community level in accordance with the procedures laid down in Article 40.In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.';17. the fifth and sixth indents of Article 30 (3) (c) are replaced by the following:'- species, indicated at least in roman characters, under its botanical name, which may be givenin abridged form and without the authorities' names, or under its common name, or both,'- variety, indicated at least in roman characters,';18. Article 31 is replaced by the following:'Article 311. Member States shall provide that vegetable seed- which has been produced directly from basic seed or certified seed officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 32 (1) (d), or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in another Member State,shall, on request and without prejudice to the other provisions of this Directive, be officially certified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I for the relevant category and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generations prior to basic seed, Member States may also authorize official certification as basic seed, if the conditions laid down for that category are satisfied.2. Vegetable seed which has been harvested in another Member State, and which is intended for certification in accordance with the provisions laid down in paragraph 1, shall:- be packed and labelled with an official label satisfying the conditions laid down in Annex V (A) and (B), in accordance with the provisions laid down in Article 25 (1), and- be accompanied by an official document satisfying the conditions laid down in Annex V (C).3. The Member States shall also provide that vegetable seed- which has been produced directly from basic seed or certified seed officially certified either in one or more Member States or in a third country which has been granted equivalence under Article 32 (1) (d) or which has been produced directly from the crossing of basic seed officially certified in a Member State with basic seed officially certified in such a third country, and- which has been harvested in a third country,shall, on request, be officially certified as certified seen in any of those Member States where the basic seed waseither produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 32 (1) (a) for the relevant category, and if official examination has shown that the conditions laid down in Annex II for the same category are satisfied. Other Member States may also authorize official certification of such seed.';19. in Article 37 (2) of the English version, 'to methods for the maintenance' is replaced by 'to a given maintenance';20. in Article 42 (a), 'Chinese cabbage' is inserted after 'Cauliflower' and 'Chicory' is replaced by'Witloof chicory, large-leaved chicory (Italian chicory), industrial chicory';21. the following is inserted after Annex I (4) (A): 'Aa Industrial chicory1. From other species of the same genera or subspecies1 000 m'2. From another variety of industrial chicory:- for basic seed600 m'- for certified seed300 m'22. in Annex II (3) (a), 'Beta vulgaris (Cheltenham beet variety)' is replaced by 'Beta vulgaris (Cheltenham beet)' and 'Beta vulgaris (all species)' by 'Beta vulgaris (other than Cheltenham beet)' respectively;23. in Annex II (3) (a), '(partim) (Witloof chicory, large-leaved chicory (Italian chicory))' is added after 'Cichorium intybus' and the following is inserted after 'Brassica oleracea (other species)' and 'Cichorium intybus (partim) (Witloof chicory, large-leaved chicory (Italian chicory))' respectively: 'Brassica pekinensis97 1 75' and'Cichorium intybus (partim) (industrial chicory)97 1 80';24. in Annex III (2), '(partim) (Witloof chicory, large-leaved chicory (Italian chicory))' is inserted after 'Cichorium intybus' and the following is inserted after 'Brassica oleracea' and 'Cichorium intybus' (partim) (Witloof chicory, large-leaved chicory (Italian chicory))' respectively: 'Brassica pekinensis20' and'Cichorium intybus (partim) (industrial chicory)50';25. the following is added to Annex IV (A) (a) (5):', indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or its common name, or both.';26. the following is added to Annex IV (A) (a) (6):', indicated at least in roman characters.';27. the following is inserted after Annex IV (A) (a) (10):'10a. In the case of varieties which are hybrids or inbred lines:- for basic seed where the hybrid or inbred line to which the seed belongs has been officially accepted under this Directive:the name of this component, under which it has been officially accepted, with or without reference to the final variety, accompanied, in the case of hybrids or inbred lines which are intended solely as components for final varieties, by the word ''component'',- for basic seed in other cases:the name of the component to which the basic seed belongs, which may be given in code form, accompanied by a reference to the final variety, with or without reference to its function (male or female), and accompanied by the word ''component'',- for certified seed:the name of the variety to which the seed belongs, accompanied by the word ''hybrid''.';28. the following is added to Annex IV (B) (a) (4):', indicated at least in roman characters.';29. the following is added to Annex IV (B) (a) (5):', indicated at least in roman characters.';30. the following Annex is added:'ANNEX VLabel and document provided in the case of seed not finally certified, harvested in another Member StateA. Information required for the label- authority responsible for field inspection and Member State or their initials,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both,- variety, indicated at least in roman characters,- category,- field or lot reference number,- declared net or gross weight,- the words ''seed not finally certified''.B. Colour of the labelThe label shall be grey.C. Information required for the document- authority issuing the document,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authorities' names, or under its common name, or both- variety, indicated at least in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field lot or reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harvested and number of packages,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.'Article 8Directive 86/155/EEC is hereby amended as follows:in the second indent of Article 7, '1 July 1987' is replaced by '31 December 1988'.Article 9Directive 86/320/EEC is hereby amended as follows:in Article 2, '1 July 1987' is replaced by '31 December 1988'.Article 10Member States shall adopt the laws, regulations and administrative provisions necessary to comply:- with Article 3 (11) and Article 7 (9), with effect from 1 July 1982,- with Article 3 (12), with effect from 1 January 1983,- with Article 6 (5) and (6) and Article 7 (6) and (10), with effect from 1 January 1986,- with Article 2 (8), (17), (20) and (28), Article 3 (18), (31) and (37) and Article 5 (10), (19), (23) and (25) in so far as those provisions require the botanical name of a species to be indicated on the label of seed, and also with Articles 1 (8), 2 (10), 3 (20), 5 (12) and 7 (18), not later than 1 July 1992,- with the other provisions of this Directive, not later than 1 July 1990.They shall immediately inform the Commission thereof.Article 11This Directive is addressed to the Member States.Done at Luxembourg, 13 June 1988.For the CouncilThe PresidentI. KIECHLE(1) OJ N ° C 356, 31. 12. 1985, p. 37.(2) OJ N ° C 68, 24. 3. 1986, p. 155.(3) OJ N ° 125, 11. 7. 1966, p. 2290/66.(4) OJ N ° L 56, 2. 3. 1988, p. 42.(5) OJ N ° 125, 11. 7. 1966, p. 2298/66.(6) OJ N ° L 273, 26. 9. 1987, p. 43.(7) OJ N ° 125, 11. 7. 1966, p. 2309/66.(8) OJ N ° L 49, 18. 2. 1987, p. 39.(9) OJ N ° 125, 11. 7. 1966, p. 2320/66.(10) OJ N ° L 197, 18. 7. 1987, p. 36.(11) OJ N ° L 169, 10. 7. 1969, p. 3.(12) OJ N ° L 225, 12. 10. 1970, p. 1.(13) OJ N ° L 118, 7. 5. 1986, p. 23.(14) OJ N ° L 225, 12. 10. 1970, p. 7.(15) OJ N ° L 273, 26. 9. 1987, p. 45.